Mr. Justice Harris delivered the opinion of the court. 2. Notice, § 51*—when foundation for reception in evidence of copy of mailed notice insufficient. In an action to recover on an assignment of wages, a copy of a notice of the assignment claimed to have been served on the defendant by mail held properly excluded, for the reason there was no proper foundation laid for its introduction, where there was no evidence offered to show that the copy of the notice was inclosed in an envelope directed to defendant with a proper amount of postage thereon and deposited in a place for the receiving of United States mail. 3. Notice, § 51*—when registry receipt for letter insufficient to prove mailed notice. A post office registry receipt for a letter in which it is claimed a notice to the sendee was inclosed, does not of itself prove what was received.